NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES JAMIL GARRETT,                            No.    19-15552

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00259-LJO-JDP

 v.
                                                MEMORANDUM*
NGOZI IGBINOSA, Medical Department,
CSATF,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner James Jamil Garrett appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and retaliation. We have jurisdiction




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Garrett’s

deliberate indifference claim because Garrett failed to raise a genuine dispute of

material fact as to whether Dr. Igbinosa was deliberately indifferent to Garrett’s

Valley Fever and pain and mobility issues by continuing to prescribe fluconazole.

See id. at 1060-61 (a prison official acts with deliberate indifference only if he or

she knows of and disregards an excessive risk to the prisoner’s health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference).

      The district court properly granted summary judgment on Garrett’s

retaliation claim because Garrett failed to raise a genuine dispute of material fact as

to whether Dr. Igbinosa’s medical treatment constituted an adverse action. See

Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (setting forth elements of a

retaliation claim in the prison context).

      The district court did not abuse its discretion by denying Garrett’s motions

for appointment of counsel because Garrett failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for




                                            2
appointment of counsel).

      AFFIRMED.




                           3